

114 S1053 IS: To amend the National Energy Conservation Policy Act to promote alternative fueled vehicle fleets and infrastructure.
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1053IN THE SENATE OF THE UNITED STATESApril 22, 2015Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Energy Conservation Policy Act to promote alternative fueled vehicle
			 fleets and infrastructure.
	
		1.Alternative
		fueled vehicle fleets and infrastructure
			(a)Utility
 incentive programsSection 546(c)(1) of the National Energy Conservation Policy Act (42 U.S.C. 8256(c)(1)) is amended by inserting (including measures to support the use of alternative fueled vehicles (as defined in section 400AA(g) of the Energy Policy and Conservation Act (42 U.S.C. 6374(g))) or the fueling or charging infrastructure necessary for those vehicles) after demand.
			(b)Energy savings
		performance contracts
				(1)Authority to
 enter contractsSection 801(a)(2)(B) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)(B)) is amended in the first sentence by inserting or petroleum after utilities.
				(2)Payment of
 costsSection 802 of the National Energy Conservation Policy Act (42 U.S.C. 8287a) is amended by inserting petroleum, after water,.
 (3)DefinitionsSection 804 of the National Energy Conservation Policy Act (42 U.S.C. 8287c) is amended—
 (A)in paragraph (2)—
 (i)in subparagraph (C), by striking and after the semicolon;
 (ii)in subparagraph (D), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:
							
 (E)a reduction in the use of petroleum through the use of alternative fueled vehicles or the fueling or charging infrastructure necessary for alternative fueled vehicles, including the use of contracts to support alternative fueled vehicles or infrastructure.;
		  
 (B)in paragraph (4)—
 (i)in subparagraph (A), by striking or after the semicolon;
 (ii)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:
							
 (C)a measure to support the use of alternative fueled vehicles or the fueling or charging infrastructure necessary for alternative fueled vehicles, including the use of contracts to support alternative fueled vehicles or infrastructure.;
		  
 (C)by redesignating paragraphs (1), (2), (3), and (4), as paragraphs (5), (3), (4), and (2), respectively, and moving so as to appear in numerical order; and
 (D)by inserting before paragraph (2) (as so redesignated) the following:  (1)Alternative fueled vehicleThe term alternative fueled vehicle has the meaning given the term in section 400AA(g) of the Energy Policy and Conservation Act (42 U.S.C. 6374(g))..